Citation Nr: 9934619	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-14 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the residuals of 
exposure to mustard gas, including chronic obstructive 
pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
November 1945.

This appeal arose from a March 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a lung disorder as secondary to mustard gas 
exposure.  In November 1993, the veteran testified at a 
personal hearing at the RO; in January 1994, the hearing 
officer issued a decision confirming the denial of the 
requested benefit.  A hearing was then held before a member 
of the Board of Veterans' Appeals (Board) sitting in Atlanta, 
Georgia in April 1994.  This case was remanded by the Board 
in July 1996 for additional development.  Following this 
remand, a decision was rendered in October 1999 which 
continued to deny the benefit sought.


FINDINGS OF FACT

The veteran did not have full-body exposure to mustard gas 
and/or lewisite during his period of service.



CONCLUSION OF LAW

The veteran lacks legal entitlement under the law to service 
connection for COPD due to exposure to mustard gas and/or 
lewisite.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.316 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the applicable regulations, exposure to the 
specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1)  Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin;

(2)  Full body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease;

(3)  Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316 (1999).

The veteran's service medical records contained no reference 
to any complaints of or treatment for a lung disorder.  There 
was also no indication that he had been exposed to mustard 
gas and/or lewisite.

The report of a May to June 1955 VA hospitalization showed 
that the veteran had been admitted after a routine chest x-
ray had revealed the presence of an infiltrating lesion in 
the right mid-lung field.  This had been questionably present 
in 1954.  He noted that he had had frequent colds, but he 
denied hemoptysis or a cough.  The physical examination noted 
normal tactile fremitus, no rales and normal percussion 
sounds.  The etiology of this lesion was uncertain; it was 
felt that it could be due to tuberculoma or a fungus.  The 
diagnosis was undiagnosed lesion right lung.  He was re-
hospitalized between August and September 1955, at which time 
he underwent an exploratory thoracotomy.  The lesion was 
excised and resected.  It was thought that this lesion 
represented a histoplasmin granuloma.

Between March and April 1957, the veteran was hospitalized at 
a VA facility for follow-up after an episode of hemoptysis 
two weeks earlier.  During the previous winter, he had 
experienced a rather thick, yellowish sputum that was 
occasionally streaked with blood.  Two weeks prior to this 
admission, he had had one episode of gross hemoptysis.  A 
February 1957 chest x-ray showed a fusiform mass in the right 
upper hilum which had not changed in appearance or extent 
since an x-ray taken in November 1956.  The lung parenchyma 
on the right was somewhat emphysematous and showed a moderate 
amount of regeneration.  Slight diffuse bronchitis was 
present.  The diagnosis was residuals of granuloma, probably 
histoplasmosis.  

In February 1962, the veteran was hospitalized at a VA 
facility after complaining of shortness of breath and 
fatigue.  His history noted that he had undergone a resection 
of the right upper lobe in 1955 following a diagnosis of 
histoplasmosis.  Since then, he had been subject to recurrent 
episodes of bronchitis, which usually brought on shortness of 
breath, fatigue, cough and occasional attacks of vague chest 
pain.  The physical examination suggested bronchitis.  The 
chest x-ray revealed apparent enlargement in size of the 
right suprahilar mass since September 1961.  There was also 
elevation of the right diaphragmatic leaf and some increased 
prominence of the right hilar shadow.  The diagnoses were 
acute bronchitis and pneumonitis; pulmonary histoplasmosis 
with hilar gland involvement; and right upper lobe resection 
for histoplasmosis.

In October 1969, the veteran's private physician noted that 
he had treated the veteran for histoplasmosis between 1946 
and 1955.  At the present time, he was noted to have only 60 
percent breathing capacity.

The veteran was treated by VA between November 1974 and 
October 1979 for complaints of mild COPD and bronchitis.  A 
March 1979 chest x-ray showed pulmonary scarring in the right 
lung and elevation of the right diaphragm.  There was no 
evidence of active infiltrates or pleural effusions.  In 
October 1979, he was diagnosed with COPD with a possible 
allergic component.  During a December 1980 VA 
hospitalization, it was noted that his chest was clear to 
auscultation.  A chest x-ray revealed scarring and rib 
deformities on the right, with an elevated right leaf of the 
diaphragm.  These x-ray findings were confirmed by chest x-
rays obtained in January 1982 and January 1984.

The evidence indicates that the veteran continued to be seen 
by VA on an outpatient basis for his diagnosed bronchitis in 
the early 1990's.  He was examined by VA in January 1993.  He 
stated that he had bronchitis that was related to his 
exposure to mustard gas in service.  He claimed that he had 
been exposed on two separate occasions.  This examination 
also noted that he had smoked one pack of cigarettes per day 
for 15 years; however, he indicated that he had quit in 1955.  
The objective examination noted that his lungs were clear and 
were without wheezes.  The impression was COPD, presumably 
secondary to chronic bronchitis.  The examiner stated that 
this could not definitely be related to his claimed mustard 
gas exposure, particularly since the exposure was very 
limited.

The veteran testified at a personal hearing at the RO in 
November 1993.  He stated that the mustard gas testing that 
he had been exposed to had occurred at a camp in Texas, 
either in El Paso or San Antonio.  He indicated that he had 
been the only person in his unit sent for this testing.  He 
was sent into a gas chamber, wearing his uniform, gloves, hat 
and gas mask.  He reported that he had been exposed to four 
different agents for five minute periods of time each.  He 
said that this had happened in the spring or summer of 1941.  
He believed that the gas chamber was a permanent structure 
that had been sealed to prevent the escape of gases.  These 
agents had burned his throat at the time.  He was told to 
shower following the exposure.  He indicated that he had been 
told at the time of his discharge that something had been 
noted on his chest x-ray and that he was instructed to get a 
chest x-ray every year.  However, he stated that he forgot to 
get these x-rays until the 1950's.  He noted that he now has 
bronchitis, although he admitted that no one had ever told 
him of the possibility that this could be related to mustard 
gas exposure.

VA records from 1992 and 1993 noted the veteran's COPD with 
history of histoplasmosis.  The record also included several 
articles concerning histoplasmosis and its likely causes.

The veteran testified before a member of the Board in April 
1994.  He stated that he had been sent from Ft. Benning to 
Texas for gas chamber tests.  He noted that he had been in 
Texas for about a month.  When he returned to Ft. Benning, he 
had a fever, for which no cause was found.  He again 
indicated that he had been told at the time of his discharge 
that he had a spot on his lung.  He said that he had 
forgotten about the instruction to get a chest x-ray once a 
year; thus, the problems with his lungs was not found until 
1955.

In March 1997, the veteran submitted a statement concerning 
his mustard gas exposure.  He stated that he had been sent to 
an Army camp in El Paso, Texas, whose name he could not 
recall, where he was sent into a gas chamber.  Following this 
exposure, and after his return to Ft. Benning, he was treated 
for an unexplained fever for two to three weeks.  He also 
noted that he been exposed to mustard gas in gas chamber 
tests at a camp in San Antonio, Texas and at Camp Blanding.  
There was further testing done in Gainesville, Texas.  He 
also claimed that he had been exposed while serving in India, 
although he could not recall under what conditions.

In June 1997, this case was referred to the U.S. Army 
Chemical and Biological Defense Agency in order to verify the 
veteran's claimed exposure.  They replied on June 6, 1997.  
Exposure to mustard gas at Camp Blanding could not be 
verified, since this was not a listed site where human 
testing had been conducted.  Gas mask testing was performed 
here, but tear gas or chlorine were used.  Clothing wear 
tests were also performed at Camp Blanding; however, mustard 
gas was not used.  It was then noted that their records 
contained no reference to mustard gas being used at any gas 
chamber at any Texas location.  It was then commented that 
more information was needed concerning his claimed exposure 
in India before an attempt at verification could be made.

On June 22, 1997, the veteran provided another statement in 
which he indicated that he been exposed to gas in India 
following the crash of an airplane.  He could provide no 
further information since he stated that he could not 
remember the location of where this crash had occurred.  On 
October 10, 1997, the U.S. Army Chemical and Biological 
Defense Agency stated that the veteran's comments about his 
service in India were too vague to allow verification.  They 
had no records about a plane crash with any chemical release 
associated with it in India during World War II.

The veteran was afforded a VA examination in December 1997.  
This noted his history of moderate COPD and histoplasmosis.  
Pulmonary function tests (PFTs) were consistent with a 
restrictive ventilatory defect.  He complained of shortness 
of breath, which was worse with exertion and at night.  He 
also reported having a productive cough, fever, chills and 
chest pain.  He also experienced occasional wheezing, which 
was triggered by exposure to cold weather, pollen, dust and 
mold.  The objective examination noted decreased breath 
sounds bilaterally, with occasional crackles.  A scar was 
evident over the right chest wall, which was consistent with 
his prior surgery.  A chest x-ray showed no change from April 
1995.  The impressions were obstructive ventilatory defect by 
PFTs most likely secondary to his history of smoking and 
possibly a component of asthma given the nature of his 
symptomatology and chronic bronchitis.

The veteran has alleged that service connection should be 
awarded as his claimed lung disorder is directly related to 
inservice exposure to mustard gas and/or lewisite.  It has 
been held that the concept of "well grounded" is limited to 
the character of the evidence submitted by the claimant.  In 
those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

In order to establish that a disability is due to exposure to 
mustard gas and/or lewisite, a veteran must first establish 
that he experienced full-body exposure to these substances.  
In the instant case, the veteran has failed to establish that 
he was ever exposed to these substances.  The veteran had 
claimed that he had exposed to these agents during testing 
conducted at various bases in Texas and at Camp Blanding.  
However, the U.S. Army Chemical and Biological Defense Agency 
indicated that they had no record of any mustard gas and/or 
lewisite testing having been performed at any base in Texas.  
While gas masks and clothing were tested at Camp Blanding, 
these substances were never used.  Finally, the veteran had 
claimed that he had been further exposed to mustard gas after 
the crash of an airplane in India.  No such crash with the 
release of chemicals could be verified by the U.S. Army 
Chemical and Biological Defense Agency; in fact, they 
indicated that his information about his service in India was 
too vague to permit verification.  The VA examination 
conducted in December 1997 indicated that his lung problems 
were most likely related to his history of smoking, 
accompanied by some indications of asthma.  While no opinion 
concerning the causal role of mustard gas was provided, such 
an opinion is not necessary given the complete absence of any 
objective evidence establishing exposure during service.  
Therefore, it is found that the veteran has not established 
entitlement under the law to service connection due to 
exposure to mustard gas and/or lewisite.



ORDER

Service connection for a lung disorder, to include COPD, due 
to exposure to mustard gas and/or lewisite is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

